Title: To James Madison from Jonathan Dayton, [ca. 17 September] 1812
From: Dayton, Jonathan
To: Madison, James


[ca. 17 September 1812]
Your political enemies are taking every possible advantage of our unaccountable disasters at Detroit, to render your Presidency unpopular, & your cabinet Council odious & contemptible. This is not doing by Federalists alone, but with equal zeal, tho’ greater caution by “the Democratic Republicans.” The great object of the former is to remove the Chief magistracy, not from you only, but from the State of Virginia, whom they pronounce hostile to commerce, & to the growth of the Eastern section of the Union, & to give it to a New Yorker, known to be favorable to both these objects, without regarding the minor features of his political character. The views of the Democrats more limited & personal, but equally decided, are directed to the elevation of a single individual, who is the idol of their party. These are sparing neither of pains nor expense. They have addressed circulars to almost every Democrat of influence in the Eastern & middle States, recommending their man—& they have a Committee for secret correspondance, who communicate very confidentially with certain characters in Pennsylvania & Maryland, who pretend openly to be perfectly friendly to you. There are also men very near you, in office at the seat of Government, who are in secret conspiracy to supplant you. These intriguers here profess to be very certain of all the Eastern States, N. York & N. Jersey, & calculate confidently on three or more of the five States of Pennsyla Delaware, Maryland, No. Carolina & Ohio. Preparations have been making for the forming of a system of operations, & two prominent characters H. G. Otis & Colo. Thorndike of Boston are just arrived in N. York, for the sole purpose of maturing & organizing it. One of their friends came over to see the writer yesterday, with the view of ascertaining what the Federalists in this quarter were, or might be disposed to do, in the event of a formidable competitor in York State arising against you. There are other emissaries instructed & qualified to confer with the Democrats, as to their bias & disposition, who have funds at their command. My wishes are sincerely for your success, & therefore I warn you of these machinations, that the proper measures may be taken to counteract them, but I assure you sir, that your friends, must not sleep on their posts, nor feel themselves too confident.
If the prospects of peace should brighten, or if our Arms should be attended with such success in the interior, as to give us speedy possession of Montreal, & of the British posts between Ontario & Erie & the latter & St. Clair, the causes of discontent, & the clamours agt. your Administration would be diminished at a critical season. If these are to be effected this year, they must be before the end of October, & may be done, if proper measures have been taken, & shall be promptly pursued.

The blunders committed by Genl. Hull were of the grossest & most unpardonable kind. If he required more men & provisions for his expedition, twenty days delay would have given them to him, & he should have availed himself of this time to send expresses to Genl. Dearborn, urging him to have a diversion made in his favor at the other extremity of the lake. He ought never to have crossed to the British side of the river, until prepared to carry fort Malden by assault, if not surrendered on the first summons. By going over & remaining at Sandwich for reinforcements & supplies, he removed from a straight & nearer line of communication with our posts & settlements, to a circular & more distant one—he enabled the enemy the more easily to intercept them, by their water excursions from Fort Malden—he put it more in their power to ascertain the number & quality of his troops, to learn the extent of his reinforcements as they were coming up to join him, which would not have been practicable if he had remained within our lines, with better accommodations & less severe duty, until he was prepared to carry all before him. The surrender which followed this series of blunders, was the most unpardonable of all. If thro’ want of numbers or discipline he could not venture to meet the British forces in the field, or thro’ want of provisions or ammunition, he could not shut himself up in the fort, & receive & beat them there, he ought to have proceeded with all the effectives of his army by rapid march to join Colo. Miller’s detachment, & with them, to meet Majr. Brush & his provisions at the river Raisin, instead of ordering up Colo. Miller & his Regt. to swell the number of prisoners, & the enemy’s triumph. For such conduct there can be no good excuse. He knew that his provisions were stopped at the river Raisin, & that the communication could not be kept open by mere detachments from his army, & therefore if fighting was out of question, he had but one course as a military man to pursue, which was to have marched, with all that could march, & with such as were able to ride, tho not walk, on all the horses that could be collected (two on a horse) in order to meet his provisions, to gather up his detachments, & to approach & protect the other posts & settlements in Ohio, which he would have been perfectly adequate to do, with little or no loss, leaving in the garrison, a subaltern’s command of effectives, & all the non-effectives of the Army to enter into the usual capitulation.
The uncertainty whether the Legislature would eventually declare the war, prevented without doubt the taking of one of the most important preparatory steps for acquiring a superiority on the lakes, which should have been commenced in Jany. or February by sending up a corps of artificers to cut & prepare the timber by hewing & sawing, for building the vessels in the spring. Green timber would have answered every purpose, for the superiority, once acquired, would never have been lost, & the movements, operations & supplies of our Army would have been rendered easy, cheap & successful by our command of the water—the Indians could have been kept in check, fewer troops could have done the business, as detachments would be less necessary, & the garrison could not be strengthened from the Lower posts. This might all have been done with proper exertion, even after the appointment of the Commander in chief, who himself committed another great error in not approaching & threatening fort Erie, at the very time when Hull was advancing upon Malden. Had that been done, Genl. Brock could never have spared a soldier to the upper post, & still less would he have gone there to act in person. The projected armistice was, on our part a weak, indiscreet measure, for it left them free to act with all their force above, without endangering their lower posts, & the noise of it served greatly to check the military spirit & ardour of our militia. If it even prevented the enemy during it’s temporary continuance, from bringing the war across the line into our territory, it did us thereby no service, for such an advance would inspirit & unite our people far more than a purely defensive system on their part. Be assured sir, by one who has himself made such a campaign, that a winter campaign in Canada cannot be carried on by such troops as are now collecting for the expedition. All they have to do this year, must be done before the end of October, & ought to be, by the middle of it, after which, if your soldiers are kept in tents, you will lose more than the half of them, by sickness. The capture of Montreal will have the double advantage of giving eclat to our military operations, & good quarters for our soldiers, as well with a view to their comfort, as our early operations in the spring. If after crossing our line against Malden, Erie, & on the rout to Montreal, the troops proceed with rapidity to their objects, they must succeed, if well commanded, but if, after crossing, they linger or delay, from whatever cause, their failure & defeat must be inevitable.
This communication is made from motives of friendship towards you, & of purest attachment to our country’s cause & welfare. The writer has no views to office, for nothing would ever induce him to take one. Should the information he gives, be acceptable, & any thing further from him be desired on any subject, an anonymous line to this effect, addressed to “Mr. Levi Canning in Elizabeth town N. Jersey” will be properly attended to.
The writer has this moment received a verbal message that Mr. H. of Baltimore, who has been & is now in N. York, attending a large private meeting, will call & see him on his way back to Maryland.
